DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/27/2022 is acknowledged.  Claims 18-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claims. 
Claims 1-17 are examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 7, 9 and 10 of Patent No. 8,484,942; Claims 1, 2 and 7 over 17, 21 and 23 of Patent No. 8,813,469; Claims 1-3 over Claims 1 and 12 of Patent No. 8,931,285; Claims 1-3 over Claim 1 of Patent No. 9,677,420; and Claim 1 over Claim 12 of Patent No. 9,995,174.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they all claim a lubrication system for a planetary gear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under  35 U.S.C. 103 as being unpatentable over Sheridan (8,205,432 published on 04/09/2009 as US2009/0090096; IDS ref) in view of Sheridan (6,223,616, IDS ref) .
In re Claim 1:  Sheridan teaches a gas turbine engine (10) comprising: 
a fan shaft (28) diving a fan (12) having fan blades (14A/14B); 
a gear system (32) including a sun gear (84) surrounded by a plurality of intermediate gears (82), a carrier (88) at least partially supporting said plurality of intermediate gears, and a ring gear (80) surrounding said plurality of intermediate gears, wherein said sun gear is driven by a turbine (6,223,616, IDS ref, being incorporated in its entirety, col. 1 II. 22-30); 
at least one fan shaft support bearing (68) located forward of the gear system; 
a coupling fixing said ring gear from rotation (6,223,616, IDS ref, being incorporated in its entirety, col. 6 II. 8, teaches in that in a planetary gear system ring gear is stationary, col. 1 II. 22-30) relative to an engine static structure; and 

    PNG
    media_image1.png
    465
    832
    media_image1.png
    Greyscale

a lubrication system (Fig. 3, col. 5 ll. 47-50) for lubricating components across a rotation gap (see Figs. 1-4), the lubrication system including a lubricant input (via oil feed 72), a stationary first bearing (annotated, allows 74 to rotate, col. 5 ll. 56-57) receiving lubricant (intended use) from said lubricant input (via oil feed 72) and having a first race in which lubricant flows (annotated), and a second bearing (journal bearings 86) for rotating within (about tube 70, Fig. 4) said first bearing, said second bearing (86) having a first opening (annotated) in registration with said first race such that lubricant may flow from said first race through said first opening into a first conduit.(108).
In re Claim 2:  Sheridan (‘432) i.v. Sheridan (‘616) teaches the invention as claimed and as discussed for Claim 1.  Sheridan (‘432) further teaches at least one spray bar (deflector, col. 5 ll. 66-67) disposed on said carrier.
However, Sheridan (‘432) does not teach wherein said first bearing includes a second race and said second bearing includes a second opening in registration with said second race and a second conduit (82) for passing lubricant to at least one spray bar
Sheridan (‘616) teaches wherein said first bearing includes a second race (first race being 31b and second race being 28a) and said second bearing (18) includes a second opening (26) in registration with said second race and a second conduit for passing lubricant to at least one spray bar (82) disposed on said carrier.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sheridan (‘432) to include two races and two conduits to supply lubricant to two different parts of the planetary gear in order to have two different circuits for cooling the epileptic gear because some parts have higher tolerance to temperature as taught by Sheridan (‘616), col. 6 ll. 29-33.
In re Claim 3:  Sheridan (‘432) i.v. Sheridan (‘616) teaches the invention as claimed and as discussed for Claims 1 and 2. Sheridan (‘616) being incorporated in Sheridan (‘432) apparatus Sheridan (‘616) further teaches wherein said second race (28a) into which lubricant flows is stationary.
In re Claim 4:  Sheridan (‘432) i.v. Sheridan (‘616) teaches the invention as claimed and as discussed for Claims 1-3. Sheridan (‘432) further teaches wherein said first conduit passes lubricant to a first part of said gas turbine engine (bearing 86) different from the at least one spray bar (interface of planet gears 82, col. 5 ll. 66-67).
In re Claim 5:  Sheridan (‘432) i.v. Sheridan (‘616) teaches the invention as claimed and as discussed for Claims 1-4. Sheridan (‘432) further teaches wherein said at least one spray bar provides lubricant to said plurality of intermediate gears and to said ring gear (interface of planet gears 82 with gears 88, col. 5 ll. 66 to col. 6 ll. 1)..
In re Claim 6:  Sheridan (‘432) i.v. Sheridan (‘616) teaches the invention as claimed and as discussed for Claims 1-5. Sheridan (‘432) further teaches wherein said first bearing and said second bearing are centered about a common axis (see Fig. 2).
Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741